11TH COURT OF APPEALS
EASTLAND, TEXAS

JUDGMENT
Dayston, LLC, * From the 266th District Court
of Erath County,
Trial Court No. CV-34805.
Vs. No. 11-18-00288-CV * October 8, 2020
Jonathan D. Brooke, * Opinion by Stretcher, J.

(Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.,
sitting by assignment)
(Willson, J., not participating)
This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,

the judgment of the trial court is in all things affirmed. The costs incurred by

reason of this appeal are taxed against Dayston, LLC.